Citation Nr: 1214280	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from January 1972 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in November 2011.  


FINDINGS OF FACT

1.  The Veteran did not engaged in combat with the enemy during military service.  

2.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.  

3.  The Veteran does not have an acquired psychiatric disorder, including PTSD as a result of military service, nor is there any competent, credible, probative evidence that any current psychiatric disorder is related to service.  

4.  A left knee disability was not present in service or until many years thereafter, and there is no competent, credible, probative evidence that any current disability is related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder, including PTSD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  

2.  The Veteran does not have a left knee disability due to disease or injury which was incurred in or aggravated by service nor may any current arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2005 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claims addressed in this decision, the Board concludes that an examination is not needed because there is no credible or competent evidence establishing an in-service event, injury or disease, including on a presumptive basis to which any current disability may relate.  See also, Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  At this point, the Board notes that resolution of the issues on appeal turn primarily on the credibility of the lay statements of record.  As will be discussed in greater detail below, the Board finds that there is no credible evidence to support the Veteran's claims.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied to the extent required by law, and will proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or more during a period of war or during peacetime service after December 31, 1946, and arthritis or a psychosis becomes manifest to a degree of ten percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows:  

(3) If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2011).  

[VA regulations also contemplate claims for service connection for PTSD based on the Veteran's fear of hostile military or terrorist activity, but that is not an issue in this case.]

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  



Discussion & Analysis

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the Veteran's claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

In this case, the Veteran contends that he has a psychiatric disorder, claimed as PTSD due to repeated harassment by his supervisors while serving in Japan from 1974 to 1976.  He also contends that he injured his left knee in service and has had chronic knee problems ever since.  Regarding his psychiatric problems, the Veteran reported that his supervisors yelled, cursed and belittled him constantly, telling him that he didn't know his job and was useless and worthless.  (See February 2008 letter).  In a letter received in November 2007, the Veteran stated that he reported the abuse to "social actions" (also referred to it as human services) in the summer of 1976.  He said that he was told by a female Lieutenant that things would be taken care of and not to worry, but that his supervisors made fun of the inquiry from the Lieutenant and continued to verbally abuse him.  He said he didn't follow-up on his complaint because he feared for his life, and that the abuse continued for 12 to 14 months.  He also reported that he was afraid to go on sick call after he injured his left knee while on leave in March or April 1976, because he believed that the supervisors would punish him or take some kind of retaliatory action against him for missing work.  He said that he iced the knee and the swelling went down after a few days, but that he has had chronic knee pain ever since.  

At the videoconference hearing, the Veteran testified that the verbal abuse began when he first arrived in Japan in September 1974, and continued for about 10 to 12 months.  He said that he was afraid to report the abuse to anyone out of fear that his supervisors might shoot him or take some kind of revenge, but added that he did report the abuse to social actions one time.  He said that other than a single phone call to his supervisors from a Lieutenant, no further action was taken and that the abuse continued.  

Concerning the Veteran's contentions, while he is competent to provide evidence regarding his personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  

In the instant case, the Board finds that the Veteran's assertions concerning his alleged psychological abuse in service is not only unsupported by any competent, credible evidence but is inconsistent with official service reports and, in part, the Veteran's own account of the alleged harassment, and raises serious doubts as to his ability to provide accurate and reliable information.  As such, The Board accords little evidentiary weight to the Veteran's contentions.  

To explain, the Board notes that the Veteran testified that he had no difficulties or problems of any sort until he reported to his duty station in Japan in September 1974.  The Veteran testified that he was harassed and intimidated by his supervisors, who he identified as Lt. Williams (squad commander) and Tech Sergeant "Ramerez" (flight chief), from the time he arrived in Japan, and that it continued for the entire period that they were in-charge, some 12 to 14 months.  (See November 2007 letter).  His wife testified that he had told her about the harassment before she arrived in-country in December 1974, and that it went on for about a year.  

The Board notes that while he identified Lt. Williams and flight chief TSgt. Ramerez as his two supervisors when he arrived in Japan, the performance evaluation report for his first year in Japan (August 1974 to August 1975) showed that his supervisors were Capt. Holsworth, flight chief TSgt. Martin, and SSGT. Harris.  In fact, neither Lt. Williams nor TSgt. Ramerez are identified on any of the Veteran's performance evaluation reports he received while in Japan from August 1974 to March 1977.  While it is possible that the Veteran may have worked with two individuals with these names and ranks in some capacity, they were not his supervisors.  

Furthermore, while the Veteran asserted that these two individuals harassed him over minor matters, such as uniform infractions and not saluting, and that they told him that he was of no use, a review of his performance evaluations reflects a completely different picture of his personal qualities and military proficiency.  Specifically, the reports noted that the Veteran required very little or no supervision, was highly skilled and professional, and was extremely knowledgeable of all aspects of security police duties.  He was a capable NCO who could be counted on to make sound and mature decisions in difficult situations, was highly motivated and took great pride in his work.  His military bearing and personal appearance were always above reproach both on and off-duty, and his loyalty to his supervisors [emphasis added], his ability to communicate and get along with others, and his energetic attitude toward carrying out his assigned duties were noted as some of his strongest qualities.  He was also recommended for promotion well ahead of his contemporaries.  

The Veteran's current depiction of his demeanor and emotional state in service is inconsistent with the description of his personal and military bearing in the service records.  The performance evaluation reports describe the Veteran as a very capable, mature NCO who was not afraid to take control of any situation and could be relied upon to make sound decisions in difficult situations.  He was described as highly motivated with a keen and fertile mind and unlimited capabilities.  While the Veteran now claims that he was frightened, scared, fearful and felt incompetent in service, this is not reflected in any of the service records, nor has the Veteran provided any persuasive or objective evidence to support his assertions.  

Concerning the Veteran's contentions that he sought help from social action services to stop the harassment in the summer of 1976, the Board finds this allegation to be factually inconsistent with his repeated assertions that the abuse lasted for only about a year, or as he stated in his November 2007 letter, "the entire 12-14 months that they were in charge."  As the abuse reportedly began when he arrived in Japan in September 1974, it is factually implausible that the two individuals could have been his "supervisors" in 1976.  Moreover, as the service records clearly identified the Veteran's supervisors while he was in Japan, and none of them are shown to include a Lt Williams or TSgt Ramerez, the Board finds his contentions regarding the continued abuse by these two individuals in 1976, is not believable.  

Aside from the fact that the Veteran's assertion that he reported the harassment is inconsistent with his claim of being afraid to tell anyone for fear of retaliation, he indicated that the only repercussion he experienced after reporting the abuse was being yelled at.  That the Veteran would report the abuse to proper authorities, but not pursue the complaint or receive any follow-up from that office is not believable.  It is also significant to note that the Veteran was a noncommissioned officer (NCO) when he arrived in Japan, and not a recent recruit out of basic training.  Given his rank, experience and the high regard held by his actual supervisors, it is not rational to believe that he would have been in fear of his life or of any retaliation if he reported the alleged abuse.  

Finally, regarding the Veteran's contentions that he was afraid to go on sick call out of fear of retaliation from his "supervisors," the service records showed that he did go on sick call several times for relatively minor maladies, including a cold and dandruff while stationed in Japan.  

As to his claim that he did not go on sick call after he injured his left knee in March or April 1976, the Board notes that the Veteran reported that he was on leave at the time of the injury.  (See November 2007 letter).  Therefore, his allegations of fear of retaliation for missing work would not have been an issue.  Moreover, the fact that the Veteran went on sick call for minor maladies, but would not seek medical attention at anytime during service for what he now claims to have been chronic knee problems is not believable.  Given the objective evidence of medical treatment for various maladies while stationed in Japan, the Board finds the Veteran's contentions that he was afraid to go on sick call is not believable.  

Parenthetically, the Board notes that while the Veteran also asserted that he was so distraught by the harassment in service that he could not sleep and that he has had chronic insomnia ever since, the service records showed that he reported frequent trouble sleeping at the time of his service enlistment in September 1971.  In any event, as there were no reported complaints or findings of insomnia or sleep disturbance in service or until many years thereafter, the Board finds the Veteran's allegations in this regard are not believable.  

Based on the discussion above, the Board finds that there is no objective or credible evidence of any behavioral changes in service or until many years thereafter.  Moreover, the Board finds that the Veteran is not a reliable historian and that his contentions of chronic psychiatric problems since service is not supported by any competent medical or credible persuasive evidence and is of no probative value.   

Concerning the testimony and letters from the Veteran's wife, the Board notes that she does not claim to have firsthand knowledge of any specific incident of abuse or harassment in service and reported only what the Veteran had relayed to her.  While she is competent to report her observations, her description of the Veteran's physical and emotional state in service, as reported in her November 2007 letter to VA, was to the effect that he was tired and frustrated with his duty assignments and rotating shift work.  She reported that sometimes he was so exhausted that he would not want to eat or talk when he came home and would just go to bed.  Significantly, however, she stated that she did not notice any serious problems with the Veteran until the early 1990's, following the deaths of his parents in 1990.  Although she reported in a letter received in February 2008, that she knew that there was something wrong with the Veteran after he had met with his supervisors in 1976, that assertion is inconsistent with what she reported in the November 2007 letter.  Taken as a whole, the Board finds that the information provided by the Veteran's wife's is materially inconsistent and, therefore, of limited probative value.  

The evidence of record includes numerous VA and private medical records showing treatment for various maladies, including psychiatric problems from 2007 to the present.  The diagnoses included generalized anxiety disorder, depression, mood disorder, and substance-induced mood disorder.  Significantly, however, none of the reports opined that any of the current psychiatric disorders were related to the Veteran's military service.  While several private reports from a family practitioner included the impression of "history" of PTSD and "possible" PTSD, the reports did not include any discussion or analysis as to the basis for those diagnoses.  Similarly, a report from a Vet Center social worker in September 2007, was to the effect that, based on the Veteran's reported history, it appeared that he had a low tolerance for military life and that he suffers from generalized anxiety disorder.  

To the extent that the private reports suggest that the Veteran has a psychiatric disorder which is related to service, the reports were based on an oral history provided by the Veteran, and are otherwise lacking in a factual basis so as to outweigh the information in the Veteran's service records.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997); West v. Brown, 7 Vet. App. 70, 77 (1994); see also M21-1MR, Part III.iv.4.H.29.i.  Thus, the Board finds that the reports are of dubious probative value and declines to assign any evidentiary weight.  

Moreover, the VA treatment records, which included extensive psychological testing in January 2008, specifically ruled out a diagnosis of PTSD.  In fact, the VA examiner in January 2008 reported that the test results were strongly suggestive of diminished effort and negative response bias, and raised the question of emotional/functional overlay or possible secondary gain.  Significantly, none of the VA reports even remotely suggested that any of the current psychiatric diagnoses were due to or otherwise related to service.  

Concerning the Veteran's left knee disability, the first objective evidence of any knee problem was in 1991.  Private medical records showed that the Veteran was treated for a left knee injury sustained at work in September 1991.  An arthroscopy at that time, revealed an acute anterior cruciate ligament tear of the left knee.  The report specifically noted that there was no additional pathology other than the obvious injury to the ACL.  It is also significant to note that while the evidence of record includes additional private reports showing treatment for left knee problems from September 1991 to June 1993, there was no mention of any prior knee injury or problems.  In fact, a private physician in January 1993 opined that, based on the Veteran's medical history, his knee disability was due to his injury in 1991.  A private operative report in June 1993, showed that the Veteran suffered additional injury of the left knee resulting in a partial tear of the lateral meniscus.  

As discussed above, the Board does not find the Veteran's assertions that he has had chronic left knee problems since service to be credible or believable.  Assuming, for the sake of argument, that he injured his knee in 1976, the fact that he reported the swelling dissipated within three days without treatment other than ice, and that he never required or sought medical attention at anytime in service or until the industrial accident in 1991, suggests that the any alleged injury was acute and transitory.  

While the Board has considered the May 2010 statement from a private physician, to the effect that the Veteran's current left knee disability was related to service, that opinion was based entirely on the Veteran's self-reported history.  The physician indicated that he did not review any of the Veteran's medical records, and that his opinion was based on the Veteran's reported history of a knee injury in service and chronic knee problems ever since.  While the Board has considered remanding the appeal for a VA examination, since the service history on which the May 2010 opinion relied is not deemed credible, any new opinion would be no more revealing than the speculative 2010 private opinion.  Furthermore, given the definitive etiological opinion rendered at the time of the Veteran's injury in 1991, and the fact that the operative report at that time showed no evidence of any additional pathology other than the ACL tear, the Board finds the 1991 opinion to be more persuasive than the 2010 speculative opinion.  

Since the Veteran is not credible, and the lay statements attempting to support his claims are not probative, the medical assessments based on this evidence is not probative.  This leaves the record simply showing the onset of psychiatric disorder and left knee disability many years after service.  This is not a basis upon which to establish service connection.  Accordingly, the appeal is denied.   

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD is denied.  

Service connection for a left knee disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


